Exhibit 10.4

 

[Company Letterhead]

 

August 19, 2014

 

[Name]

c/o International Rectifier Corporation

101 N. Sepulveda Blvd.

El Segundo, CA 90245

 

Dear [    ],

 

As you know, International Rectifier Corporation (the “Company”) plans on
entering into an Agreement and Plan of Merger with Infineon Technologies AG
(“Parent”) and a wholly-owned subsidiary of Parent (the “Merger Sub”) (as
amended, modified, and supplemented from time to time, the “Merger Agreement”)
for the purpose of effecting a merger of the Company and the Merger Sub, with
the Company as the surviving corporation in the merger (the “Merger”).

 

Consistent with the terms of the Merger Agreement and the related Company
Disclosure Schedule, you and the Company agree that, prior to the Effective
Time, you acknowledge and agree that your [Severance]/[Change-in-Control
Severance] Agreement dated as of [    ] (your “Existing Agreement”) will be
amended to reflect the changes set forth below.  Any capitalized terms not
defined in this letter shall have the meaning ascribed to them in your Existing
Agreement.

 

You and the Company acknowledge and agree that your Existing Agreement will be
amended as follows:

 

1.              The definition of “Good Reason” set forth in Section 1(m) of
your Existing Agreement will be amended to provide that, during the six-month
period following the Closing Date (as defined in the Merger Agreement), you will
not have the right to terminate your employment with the Company for “Good
Reason” pursuant to clause (i) of Section 1(m) of your Existing Agreement,
unless you are assigned duties or responsibilities that are materially and
substantially inconsistent with (in a negative manner) your experience and
education (it being understood that in no event shall any change in your duties
or responsibilities solely as a result of the consummation of the Merger and the
Company becoming a wholly-owned subsidiary of Parent be considered for purposes
of the foregoing).

 

2.              The amounts that would become payable to you upon a Qualifying
Termination pursuant to Sections 2(b), 2(c) and 2(d) of your Existing Agreement
will be determined in good faith (based on the amounts disclosed on Schedule
6.9(e) to the Merger Agreement) by and between the Company and Parent as of the
Closing Date (including the value of the benefits and pro-rata bonus to be
provided pursuant to Sections 2(c) and 2(d), which pro-rata bonus shall be fixed
assuming a termination of your employment as of the Closing Date) (the “Payment
Amount”) and such Payment Amount will be paid, subject to your execution and
nonrevocation of a Release Agreement in the manner contemplated by
Section 2(h) (unless your employment is terminated as a result of death), on the
earliest of (i) the six month anniversary of the Closing Date (the “Retention
Date”), (ii) within ten days after effectiveness of the Release Agreement if
your employment is terminated by the Company without Cause, by you for Good
Reason (as modified by the amendments contemplated by this letter) or due to
Disability or (iii) the date of the termination of your employment due to
death.  If your employment with the Company terminates prior to the Retention
Date for any reason other than those set forth in clauses (ii) and (iii) above,
you will forfeit the Payment Amount.  To the extent that you receive or forfeit
the Payment Amount, you will not be eligible for any additional payments or
benefits with respect to Sections 2(b), 2(c) and 2(d) of your Existing
Agreement.

 

--------------------------------------------------------------------------------


 

3.              Section 2(f) of your Existing Agreement will be amended to
clarify that the terms and protections of such section (subject to the
limitations in your Existing Agreement) will apply regardless of whether your
employment with the Company is terminated.

 

Except as explicitly set forth in this letter, all other terms and conditions of
your employment with the Company remain unchanged.  This letter will be governed
by, and construed in accordance with, the laws of the State of California.

 

In the event the Merger Agreement is terminated without the Merger being
consummated, this letter shall become null and void and be of no further force
and effect.

 

Sincerely,

 

 

 

 

 

International Rectifier Corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Accepted and Agreed:

 

 

 

 

 

[Name]

 

 

--------------------------------------------------------------------------------